UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1682



LORETTA ANGEL HONEYCUTT,

                Plaintiff - Appellant,

          v.


BALTIMORE COUNTY, MARYLAND,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cv-00958-JFM)


Submitted:   April 30, 2008                   Decided:   May 20, 2008


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robin R. Cockey, COCKEY, BRENNAN & MALONEY, P.C., Salisbury,
Maryland, for Appellant.    John E. Beverungen, County Attorney,
James J. Nolan, Jr., Assistant County Attorney, BALTIMORE COUNTY
OFFICE OF LAW, Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Loretta Angel Honeycutt appeals the district court’s

order granting summary judgment to the Employer on her Family and

Medical Leave Act (FMLA) complaint.          The district court granted

summary judgment because Honeycutt failed to demonstrate that she

was entitled to a three-year statute of limitations period on her

claims because her employer willfully violated the FMLA.            Finding

no error, we affirm.

            This court reviews de novo a district court’s order

granting summary judgment and views the facts in the light most

favorable to the nonmoving party.       Dawkins v. Witt, 318 F.3d 606,

610 (4th Cir. 2003).        Summary judgment is appropriate when no

genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law.            See Fed. R. Civ. P.

56(c); Dawkins, 318 F.3d at 610.      Summary judgment will be granted

unless a reasonable jury could return a verdict for the nonmoving

party on the evidence presented.      Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986). Generally, FMLA claims are subject to

a two-year statute of limitations.        29 U.S.C. § 2617(c)(1) (2000).

If the alleged FMLA violation is willful, the limitations period is

extended to three years.     29 U.S.C. § 2617(c)(2) (2000).         Because

Honeycutt   filed   her   complaint   more   than   two   years   after   her

termination, the action is barred unless the record demonstrated a

willful violation by the Employer.


                                  - 2 -
           We have reviewed the record and the parties’ briefs and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     Honeycutt v. Baltimore County, Md.,

No. 1:06-cv-00958-JFM (D. Md. June 18, 2007).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 3 -